Sharpstein, J., dissenting.
I dissent. In People v. Metzker, 47 Cal. 524, the precise question involved in this case was decided. The act of March 11, 1850, which was held to be applicable to the city of Los Angeles, provided that the common council should judge of the qualifications, elections, and returns of their own members.
Mr. Justice Rhodes, speaking for the court, said: “The eighth section of article 4 of the constitution, relating to the legislative department of the state government, is as follows: ‘Each house shall choose its own officers, and judge of the qualifications, elections, and returns of its own members.’ The words of the constitution and of the statute, being indentical, should receive the same construction. It is settled beyond controversy that those words of the constitution confer upon each house the exclusive power to judge of and determine the qualifications, elections, and returns of its own members; and it follows that the common council of a city,' to which that section of the act is applicable, possesses the like exclusive authority to judge of and determine the qualifications, elections, and returns of its own members. The court, therefore, has no jurisdiction of the action.”
The language of the consolidation act which confers all the powers which the board of supervisors of the city and county of San Francisco may rightfully exercise provides that “the board of supervisors shall be the judge of election returns and qualifications of its own members.”
The language of the court in People v. Metzker, supra, is as applicable to this case as it was to that, and I am not satisfied that that case should be overruled.
Thornton, J., dissented.